WALKER, Justice:
This is an appeal from the Circuit Court of Forrest County, Mississippi, which reversed an order of the Mississippi State Board of Physical Therapy in denying a license to the appellee as provided under the “grandfather clause” of Mississippi Code Annotated section 73-23-13 (Supp.1974).
A discussion of the issues raised by the appellant would not add to the jurisprudence of the state.1 However, there is a patent error in the order of the circuit court which must be corrected.
The order of the circuit court provides that:
. the Mississippi State Board of Physical Therapy issue a license to Earnest L. Harrington without an examination, as provided under the “grandfather clause” of Section 73-23-13 of the Mississippi Code of 1972, as amended, as a corrective therapist; . (Emphasis added).
Section 73-23-13 only provides for the licensing of physical therapists and not corrective therapists; therefore, the order of the circuit court is hereby corrected to provide that the Mississippi State Board of Physical Therapy shall issue a license to appellee as a physical therapist.
The judgment of the lower court is affirmed as corrected.
Affirmed as corrected.
GILLESPIE, C. J., RODGERS, P. J., and SMITH, ROBERTSON, SUGG and BROOM, JJ., concur.

. Mississippi Supreme Court Rule 43.